DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are examined herein.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. For example, the first indent should be placed after the transitional phrase.  See 37 CFR 1.75  and MPEP 608.01(i)-(p). 
Appropriate correction is required.

Claims 3 and 5-6 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-6, are directed to a method of administering a composition comprising casein, based on that found in human milk produced for an infant of the same gender and age.
The recitation that the casein is present in an amount based on that found in human milk does not amount to significantly more than the judicial exception because human milk is naturally occurring.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because casein is a naturally occurring substance and the method of administrating an infant formula, the type of composition claimed, is routine conventional, not more than what is well-understood, routine, conventional.
Further, specific to the case herein is the guidance of MPEP 2106.05(d) which states that because the method is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates
that an inventive concept is not present and that the claim is thus ineligible.  
Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “the casein concentration of the male gender specific synthetic nutritional composition is 3598.2 mg to 10512.2 mg per L, the casein concentration of the female gender specific synthetic nutritional composition and is 1118.3 mg to 9509.9 mg per L”, wherein the two ranges encompass each other.  Then the claim requires “the casein concentration in the male gender specific synthetic nutritional composition is higher than that of the female gender specific synthetic nutritional composition”, which presents a narrower range for the amount of casein in the male gender specific synthetic nutritional composition, which presents both broad and narrow ranges for the gender specific synthetic nutritional compositions, in the same claim, making the claim indefinite.  



Claim 1 is toward “treating, protecting or mitigating sub-optimal growth and development of an infant up to 1 month of age”, therefore, the claim of administering _at least one” to both male and a female infants, fails to further limit the method of treating a single infant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 is toward a method of “treating, protecting or mitigating sub-optimal growth and development of an infant up to 1 month of age”, therefore the claim of administering the “at least one” to both male and a female infants, fails to further limit the method of treating a single infant. 



Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Montagne.
Montagne: Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation, Journal of Food Composition and Analysis, Volume 13, Issue 2, April 2000, Pages 127-137. 


Independent claim 1

Providing
Montagne studies human milk provided to infants in their first 3 months.




    PNG
    media_image1.png
    567
    505
    media_image1.png
    Greyscale


The study, shown in Table 1 above, shows at least 29 formulations that are fed to infants during one month of age.





Montagne teaches it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk (pg. 135), therefore makes obvious the provision of multiple synthetic formulas administered to infants for up to one month of age, wherein each formula comprises casein (Table 1, pg. 131).  

Montagne provides multiple formulations comprising from 0.3 to 6.7 grams/L of casein (CN) in human breast milk for infants having an age of less than 1 month (i.e. less than 30 days) (Table 1, pg. 131, as shown below), which makes obvious the use of at least two infant formulas in encompassing amounts to that claimed: 3598.2 mg to 10512.2 mg per L; and 1118.3 mg to 9509.9 mg per L for infants having the age of less than 1 month.

Composition A 
Montagne shows that on Day 14 the formula comprises: 4.7 +/- 1.8 g/L of casein (CN), which converts to from 2,900 to 6,500 mg/L.
Said teaching provides a casein concentration in a formula fed to an infant up to 1 month in age, that encompasses the claim of a composition, comprising: 3598.2 mg to 10512.2 mg per L .

Composition B
Montagne shows that on Day 19 the formula comprises: 4.9 +/- 1.1 g/L of casein (CN), which converts to from 3,800 to 6,000 mg/L.

Said teaching provides a casein concentration in a formula fed to an infant up to 1 month in age, that encompasses the claim of a composition, comprising: 1118.3 mg to 9509.9 mg per L.

The casein concentration in Composition A is higher than that of Composition B 
The range for the casein concentration in Composition A has an upper limit that is higher than that in Composition B
Further, Since Montagne teaches the content of casein in human breast milk over time and that it would be desirable to devise infant formulas with nutrient concentrations as close as possible to human milk, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with casein concentrations the same as those as human breast milk for a given lactation period, including wherein one formulation has a higher casein concentration than another, as claimed, because Montagne discloses differences in casein content depending on lactation period.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided infant formulas with different casein contents wherein formulas with different casein contents would necessarily have one with a higher content than the other, as claimed.  

Further, the concentration of casein content for the two infant formulas presented in the instantly claimed method overlap in amounts, therefore present no criticality.

Infant formulas are adapted based on that found in human milk 
The claims set forth casein concentration of each of synthetic nutritional compositions is adapted based on that found in human milk produced for an infant of the same gender and age, however, the present claims do not recite an infant formula with the same amino acid profile as human milk, nor do the present claims recite feeding human milk to infants of different genders.  
Montagne discloses that human milk has different casein content on most days up to one month (see Table 1). 
Presuming, in arguendo, the relationship between gender and casein content of human milk exists, nonetheless, no criticality has been established for the instantly claimed method which recites casein in an infant formula which is not recited to have the same amino acid profile as human milk or the same overall composition as human milk.  As such, the ratios of casein content recited in claims 1-6 do not provide a patentable distinction over the prior art.

Intended use of Compositions A and B based on gender
Montagne provides that more than one formula is used based on the age of the infant (as discussed above), which encompasses the use of multiple specific formulas, including one for each of female and male infants, because in this specific case, the various permutations of gender type is so small (male specific or female specific) the teaching is as comprehensive and fully as if it had written the name of each permutation.

See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, Montagne teaching of multiple infant formulas encompasses the claim of a nutritional system comprising:
two compositions: 
a male gender specific synthetic nutritional composition for an infant up to 1 month of age; and 
a female gender specific synthetic nutritional composition for an infant up to 1 month of age.

Administering
Montagne teaches that the taught formula are provided to infants, meaning both female and male infants, this means the administration to infants up to 1 month of age, encompasses:
synthetic nutritional composition being fed to male infants up to 1 month of age; and 
synthetic nutritional composition being fed to female infants up to 1 month of age.



Further, since the teaching provides that the multiple specific formulas, are administered to each of female and male infants, because in this specific case, the various permutations of gender type is so small (male specific or female specific) the teaching is as comprehensive and fully as if it had written the name of each permutation.

A system
As for there being a system having formulas with different casein content depending on gender or age, since a system merely requires having multiple amounts, and Montagne provides multiple formulas, the claim of a system comprising at least two formulas with different casein contents is made obvious.

Intended Use
Montagne teaches to continue feeding infants nutritional compositions comprising casein, in amounts provided by human milk, through days 28-49, wherein the formula is well balanced in its nutritional and immunological components, supplying breast-fed infants with appropriate food intake for growth and development and passively protecting them, which imparts the method of administration treats, protects or mitigate sub-optimal growth and development of an infant, as in claim 1. 
Further, it would be reasonable for one of skill in the art to expect that similar methods of administering similar compositions have similar intended uses, including: to treat, protect or mitigate sub optimal growth and development of an infant, as in claim 1. 

In summary, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. 

Dependent claims
As for claims 2-3 and 5-6, as discussed above, Montagne provides multiple formulations comprising from 0.3 to 6.7 grams/L of casein (CN) in human breast milk for infants having an age of less than 1 month (i.e. less than 30 days) (Table 1, pg. 131, as shown below).




The amount of casein shown in this teaching imparts at least two such compositions have a ratio of from 1.0 to 22.33, which encompasses the use of at least two infant formulas having casein concentrations between Composition B and Composition A having a ratio of 1:9.4 to 1:1.000031 (1 to 1.000031-9.4).  

Regarding specificity, Montagne shows in the two specific composition discussed above, Compositions A and B, that:
Composition B (of Day 19) comprises from 3,800 to 6,000 mg/L; and
Composition A (of Day 14) comprises from 2,900 to 6,500 mg/L of casein;
this teaching imparts at least two such compositions have a ratio of from 1.08 to 1.7, which encompasses the use of at least two infant formulas having casein concentrations between Composition B and Composition A having a ratio of:
1 to 1.000031 to 9.4, as in claims 2-3 and 5-6.

As for claim 4, the discussion of claim 1 provides wherein the at least one step comprises both step (i) and step (ii).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793